      Case 4:18-cv-04444 Document 66 Filed on 04/16/21 in TXSD Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


STEVEN CASAS, individually and on behalf ) Case No.: 4:18-cv-4444
of all other similarly situated consumers, )
                                           )
                Plaintiff,                 )
         vs.                               ) STATUS REPORT
                                           )
                                           )
EQUIFAX INFORMATION SERVICES               )
LLC, VERZON WIRELESS, JEFFERSON )
CAPITAL SYSTEMS LLC,                       )
                                           )
                Defendants.


       COME NOW, Plaintiff, Steven Casas (“Plaintiff”), by and through undersigned counsel,

respectfully submit this report regarding a proposed motion to lift the stay. Plaintiff and Defendant

Equifax Information Services, LLC, have reached an agreement concerning Plaintiff’s Motion to

Compel, thus, obviating the need to file a motion to lift the stay.



Dated: April 16, 2021.
                                                      Respectfully Submitted,


                                                      /s/ Daniel Zemel
                                                      Daniel Zemel, Esq.
                                                      ZEMEL LAW LLC
                                                      660 Broadway
                                                      Paterson, New Jersey 07514
                                                      T: 862-227-3106
                                                      DZ@zemellawllc.com
                                                      Attorneys for Plaintiff
     Case 4:18-cv-04444 Document 66 Filed on 04/16/21 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of April, 2021 a true and correct copy of the foregoing

document was sent to all counsel of record via the Court’s ECF system.



                                                                      /s/ Daniel Zemel
                                                                      Daniel Zemel, Esq.
